 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDHayden Lee Ponder d/b/a Lee's Roofing and Insula-tionandLocal UnionNo. 47of the UnitedUnion of Roofers,Waterproofers and AlliedWorkers,AFL-CIO. Case 20-CA-1708730 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 8 November 1983 Administrative Law JudgeRogerB. Holmes issuedthe attached decision. TheRespondent filed exceptions' and a supportingbrief, and the General Counsel filed an answeringbrief in support of the judge's decision.The National Labor RelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Hayden LeePonder d/b/a Lee's Roofing and Insulation, WestSacramento, California, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order.CHAIRMAN DOTSON, dissenting.The complaint alleges that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by unilater-ally failing to file reports with,and make paymentsto, the unit employees' health and hospital trustfund pursuant to the terms of the collective-bar-gaining agreement between the Respondent and theUnion. The Respondent admits the factual allega-tions of the complaint but denies that it has violat-ed the Act. Based on thereasoningset forth in mydissent inRapid Fur Dressing,278NLRB 905(1986), I would dismiss the complaint in its entire-ty.Rapid Fur Dressingsimilarly involved a failure tomake pension fund contributions. In my dissent Ielaborated on the guidance which Congressionalintentprovides (alongwith the dictates of theBoard's heavy workload) in striking a proper bal-ance between those circumstances in which theBoard should deem a dispute to be one of merecontract breach and leave the parties to their con-tractual and judicial remedies, and those in which'No exceptions to the judge's discussion concerning Sec. 8(f)werefiled.the Board should act to remedy a fundamental ab-rogation of a bargaining obligation and find an un-lawful labor practice. In striking this balance inRapid Fur Dressing,I conclude that the employer'sfailure to make pensionfundcontributions was thenature of contractual breach best left to resolutionby the parties in other forums. I reach the sameconclusion with respect to the Respondent's breachhere.Accordingly, I would dismiss the complaint in itsentirety.Nancy E.Watson,for the General Counsel.Dennis B. Coop Esq. (Thierman, Simpson & Cook),ofSacramento, California, for the Respondent.RobertM. Hirsch, Esq. (Van Bourg, Allen,Weinberg &Roger),of San Francisco, California, for the ChargingParty.DECISIONROGER B.HOLMES,Administrative Law Judge. Theoriginal unfair labor practice charge in this case was filedon May 10,1982, by LocalUnion No.47 of the UnitedUnion of Roofers,Waterproofers and AlliedWorkers,AFL-CIO. The firstamended unfair labor practicecharge in this case was filed on February 14, 1983, bythe Union.The General Counsel's complaint was issued on June25, 1982, against Hayden Lee Ponder d/b/a Lee's Roof-ing and Insulation.The General Counsel issued anamendment to his complainton April 13,1983. The Gen-eral Counsel alleges that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and(5)of the Act. In summary,theGeneralCounsel alleges that the Respondent has failed and re-fused to bargain collectively with the Union by unilater-ally about January 1,1982, and continuing thereafter,failing to file reports with,and to make payments to, theunit employees'Health and Hospital Trust Fund pursu-ant to the terms of a collective-bargaining agreement be-tween the Respondent and the Union. (See pars. 9(a),9(b), and 10 of the General Counsel's complaint, whichwas introduced into evidenceas G.C. Exh. 1(c).)In the answer to the General Counsel's complaint, theRespondent denies the commission of the alleged unfairlabor practices,and the Respondent raises certain affirm-ative defenses. In the answer to the allegations set forthin paragraph 9(a) of the General Counsel's complaint, theRespondent states that it "admits that it did not makepayments into the Health and Hospital Trust Fund underthe union's collective bargaining agreement,but deniesthat it was bound to any of the terms of said collectivebargaining agreement and denies that it had any obliga-tion to make fringe benefit contributions on behalf of itsemployees pursuant to such an agreement."The Respondent also asserts five affirmative defenses.In summary,the Respondent alleges that:(1) the com-plaint fails to state a claim on which relief can be grant-ed; (2) NLRB lacks jurisdiction over the Respondent; (3)section 515 of the Employment Retirement Income and280 NLRB No. 25 LEE'S ROOFING & INSULATIONSecurity Act provides the exclusive remedy for collec-tion of allegedly delinquent trust fund contributions and,therefore,NLRB lacks jurisdiction; (4) the proceeding isbarred by laches and waiver;and (5) any alleged agree-ment between the Respondentand the Unionwas a pre-hire agreement under Section 8(f) ofNLRA and wasproperly terminated because the Union did not representa majority of employees in an appropriate unit. (See G.C.Exh. 1(j).)The trial in this proceeding was held on August 2,1983,at Sacramento,California.The time for the filingof briefs was extended to September 26, 1983.FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe Respondentisa sole proprietorship engaged infurnishing and installingroofingand insulationfor bothcommercial enterprises and residential homes.The Re-spondent is located in West Sacramento,California. TheRespondent's business operations meet the direct outflowjurisdictional standard. (See the stipulationat Tr. 7.)The status of the ChargingParty asbeing a labor or-ganization within the meaningof Section 2(5) of the Actwas admitted in the pleadings.II.THE WITNESSES AND CREDIBILITY RESOLUTIONSThree persons were called as witnesses at the trial ofthisproceeding. In alphabetical order by their lastnames,they are: Richard Franklin, who is the secretaryand business representative of the Union; Hayden LeePonder, who is the owner of the Respondent; and JackSchwartz, who is a certified public accountant and apartner in the accounting firm of Schwartz & Winkler.The findings of fact to be set forth herein are based onportions of the testimony given by each one of the wit-nesses who testified at the trial. Each one gave credibletestimony with regard to the matters about which he tes-tified. In addition, findings of fact will be based on stipu-lations of fact on which the parties agreed at the trialand on documentary evidence introduced by the partiesat the trial.III.THE COLLECTIVE-BARGAINING AGREEMENTSIntroduced into evidence as General Counsel's Exhibit2 was a copy of a collective-bargaining agreement be-tween the Respondent and the Union. (See also the stipu-lation at Tr. 7-8.)Introduced into evidence as General Counsel'sExhibit3was a copy of an interim agreement between the Re-spondent and the Union.The document indicates that itwas signed by the Respondent on September 3, 1980.(See also the stipulationat Tr. 8.)Introduced into evidence as General Counsel'sExhibit4 was a copy of a collective-bargaining agreement be-tween the Associated Roofing Contractors of NorthernCalifornia,Inc. and the Union.The document indicatesthat it was signed by those parties on August 31, 1980.Article II, section A, of the contract indicates that theeffectivedates are from September 1, 1980,throughAugust 31,1983, and continuing thereafter unless written245notice is given to modify or to amend the agreementwithin the time period provided therein. (See also Tr. 9.)Introduced into evidence as General Counsel's Exhibit5was a copy of a collective-bargaining agreement be-tween the Respondent and the Union.The document in-dicates that it was signedby theRespondent on Decem-ber 2, 1982. (See alsoTr. 9-10.) The documentalso indi-cates that the signatory parties to that agreement agreedto be bound by,and to become a party to,the collective-bargaining agreement which was introduced into evi-dence as General Counsel'sExhibit 4.IV. THE UNION'S STATUSThe parties stipulated that the persons named belowhave been members of the Union from at least since June1980 to the time of the trial on August 2, 1983.The par-ties further stipulated that those persons are employeeswho have been reported as employees in the proper unitof theRespondent,or who havebeen noted on one ofthe .three audits as being roofers.Those persons are: JohnAbella,John F. Bennie,John R.Bennie Jr., Louis Cate,John Chavez,John Cornejo,Max Donovan,JulianMar-quez,PatrickMaxwell,WalterMesser,Jeff Morford,James Patton,LarryRogers,Wilson Short, and JimYeoman.Regarding Kerry Bode,the parties stipulated that hehas been a member of the Union continuously from Oc-tober 1,1980, to the time of the trial. (See Tr.18-22.)Franklin recalled that in June 1980,when Pondersigned a contract with the Union,Ponder brought in fiveor six of his employees to apply for membership in theUnion.The Union referred those persons to work for theRespondent at that time. Thereafter, the Union continuedto dispatch employees to work for the Respondent. Ac-cording to Franklin,all the employees listed by the Re-spondent on General Counsel's Exhibit 9 are members ofthe Union. (RegardingG.C. Exh.9, see infra.)V. THE AUDIT AND ACTIONS TAKEN BY THE TRUSTFUNDSIntroducedinto evidence as General Counsel'sExhib-its 9(a) through(g) were copiesof "monthlyremittanceforms" submittedby theRespondent to the Union's"Health,Dental,Vacation &Pension Funds"for Junethrough November1980 andforApril 1981. (See alsoTr. 13.)Introduced into evidence as General Counsel'sExhib-its 10(b) through(e)were copiesof "monthlyremittanceforms"submittedby theRespondent to the Union's"Health,Dental,Vacation &Pension Funds" for Julythrough November1981. General Counsel'sExhibit 10(a)was described at the trial as being a "cover sheet" pre-pared by someone else. (SeeTr. 13-15.)The partiesstipulated that from June 1980 to the timeof the trialon August2, 1983,there were delinquenciesin trust fund contributionswhichare owed by the Re-spondent to theValley Roofers TrustFund, but theamount of such delinquencies were in dispute.(See Tr.16-17.)The partiesalso stipulatedthat therewere no reportsfiled for thetrust fundsinvolvedin this case,or any pay- 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDments made, by the Respondent since December 3, 1982.(See Tr.17-18.)Introduced into evidence as General Counsel's Exhibit6 was a copy of an audit of the Respondent's financialrecords for the period from June 1, 1980, to June 30,1981.The document is dated September 9, 1981, and itindicates that the audit was made by Schwartz &Winkler,certified public accountants,at the request ofthe Valley Roofers Health and Hospital Trust Fund. (Seealso Tr.10-11.)Introduced into evidence as General Counsel'sExhibit7 was a copy of an audit of the Respondent's financialrecords for the period from July 1,1981,to June 30,1982.The document is dated October 12, 1982,and it in-dicates that the audit was made by the same accountingfirm and reported to the same trust fund as was GeneralCounsel'sExhibit 6. (See alsoTr. 11-12.)Introduced intoevidence as General Counsel's Exhibit 8 was a copy of arevised audit of the Respondent'sfinancial records forthe period from June 1, 1980,to June 30,1982. The doc-ument is dated March 14, 1983, and it indicates that therevised audit was made by the same accounting firm andreported to the same trust find as were General Coun-sel'sExhibits 6 and 7. (See alsoTr. 12-13.)RegardingGeneral Counsel'sExhibit 8, Schwartz explained at thetrial that the revised audit was prepared pursuant to dis-cussions between the attorney for the trust funds and theattorney for the Respondent.Schwartz stated at tran-script 51, "As a result of all this,the auditor went backand came out with this third report,which deleted someof the men or some of the people who are included inthis `81/`82 report.Theywere deleted because they werenot doing roofing work.And I think both sides agreed tothat." (See also the attorneys'comments and the stipula-tion at Tr.52-55 regardingG.C. Exh.8.) Schwartz ac-knowledged that the revised audit revealed that pay-ments of$57,223.04 had been received from the Re-spondent,but the audit concluded that deficiencies stillexisted in moneys due to the trust funds. (See Tr.56-58.)Franklin recalled at the trial that he had discussedwith Ponder on three to five occasions in 1980 the Re-spondent's failure to submit reports to the trust funds.Ponder told Franklin that he "was trying to get the re-ports caught up." (SeeTr. 70.)Franklin said Ponder waslate in sending in his contributions to the trust funds, andPonder explained to him that the reason was, "He wasstrapped for money,correct." (See Tr. 78.)In October or Nevember 1981 Ponder had a telephoneconversation withGaryWatts, who was an attorney rep-resenting the Valley Roofers Trust Funds at the time.Ponder said at transcript 84:He said he'd have to have some payment towardsthe delinquent trust fund;and that he would like towork out a payment arrangement with me.And Isaid:Fine.Because I'm concerned aboutthem too.I told him that we would be able to makea $10,000 payment and approximately$3,000 amonth thereafter; and he agreed.Subsequently Ponder made a payment of $10,000 andanother payment in the amount of $3000, but he did notmake any further payments to the trust funds.Pondersaid,"Imissed the next payment and they filed a law-suit."At the trial, Ponder explained thatthe reason was,"Basically, I didn'thave the money." (See Tr.85.)Hesaid that was the same reason he had become delinquentearlier regarding to some of his trust fund contributions.He said that his financial condition continued to be inthat manner at the time of the trial.Introduced into evidence as Respondent's Exhibit 1was a copy of a complaint filed in the Superior Court ofCalifornia,County of Sacramento, in Case 301803. Thedocument indicates that the plaintiffs in that state courtproceeding were the trustees of the Valley Roofers TrustFunds and the Respondent was one of the defendants.The document indicates that the complaint was filed onFebruary 26, 1982. (See also Tr. 23-37.)Introduced into evidence as Respondent's Exhibit 2was a copy of a letter dated November 10, 1982, fromthe attorney for the Respondent, Dennis B. Cook, to theattorney for the trust funds, Robert M. Hirsch. (See alsoTr. 37.)The letter pertains to the Respondent's positionregarding to the state court proceedings. (See R. Exh. 1.)Introduced into evidence as Respondent'sExhibit 3was a copy of a letter dated February 7, 1983, from theattorney for the Respondent to the attorney for the trustfunds.(See also Tr.38.) It pertains to the Respondent'sposition regarding the statecourtproceedings.(See R.Exh. 1.)Introduced into evidence as Respondent's Exhibit 4was a copy of a letter dated March 22, 1983, from theattorney for the Respondent to the attorney for the trustfunds. (See also Tr. 38.) It also pertains to the Respond-ent's position regarding the state court proceedings. (SeeR. Exh. 1.)Introduced into evidence as Respondent'sExhibit 5was a copy of a letter dated March 29, 1983, from theattorney for the trust funds to the attorney for the Re-spondent. (See alsoTr. 38-39.) It pertains to the positionof the trust funds regarding the state court proceedings.(See R. Exh. 1.)Introduced into evidence as Respondent's Exhibit 6was a copy of a petition filed by the trust funds on April18, 1983, under the provisions of Chapter 7 of the Bank-ruptcy Code, in the United States Bankruptcy Court forthe Eastern District of California against the Respondent.(See alsoTr. 39-46.)Introduced into evidence as General Counsel'sExhibit11was a copy of a request filed on August 5, 1983, bythe trust funds for the dismissal of the involuntary bank-ruptcy petition and order.VI. CONCLUSIONSBased on thefindings offact setforthin the precedingsections, I concludethat theGeneral Counsel has intro-duced evidence whichestablishes a prima facie case thattheRespondent has engaged in unfairlaborpracticeswithin themeaning of Section 8(axl) and (5) of the Actas alleged in the complaint.The GeneralCounsel hasshownthat theRespondentand theUnion have beenparties to a collective-bargaining agreementwhich pro-vides, among other things, for a "basic hourly wage LEE'S ROOFING & INSULATIONrate."That "basic hourly wage rate" includes, as com-pensationfor employees who are covered by the con-tract, certain fringe benefit payments. In that connection,the Respondent was obligated to file certain reports andto make certain contributions to trust funds on behalf ofthe Respondent's employees. The General Counsel hasshown that the Respondent has not filed all the requiredreports and has not made all the contributions to thetrust funds as provided for in the collective-bargainingagreement. Therefore, I conclude that the General Coun-sel has established a prima facie case that the Respondenthas failed and refused to bargain collectively with theUnion in violation of Section 8(a)(1) and (5) of the Act.Fox Painting Co.,263NLRB 437 (1982);WilliamB.Allen, Allcon, Inc.,267 NLRB 700 (1983);Angelus BlockCo.,250 NLRB 868 (1980);Ortiz Funeral Home Corp.,250 NLRB 730 (1980).Havingfound that the General Counsel has establisheda prima faciecase,I turn now to a consideration of theRespondent's affirmative defenses. Regarding the first af-firmative defense raised by the Respondent, which hasbeen summarized at the outset of this decision, I con-clude that the General Counsel's complaint, as amended,meets the requirements of Section 102.15 of the Board'sRules and Regulations regarding the contents of a com-plaintwhich alleges unfair labor practices.With respectto the second affirmative defense, I conclude that theRespondent's business operations meet the Board's directoutflow jurisdictional standard.Concerning the third affirmative defense urged by theRespondent, I conclude that ERISA does not precludetheNLRB from considering the unfair labor practiceissues in this caseand ordering a remedy, if appropriate,in this matter.In its opinion inHurn v. Retirement FundTrust, Plumbing,Heating & Piping Industry,703 F.2d 386(9th Cir. 1983), the United States Court of Appeals forthe Ninth Circuit held at 391:The Fund's broader argument that ERISA pre-empts the Taft-Hartley Act onpension issues isequally untenable. Both the Supreme Court and thiscourt have recognized that the Taft-Hartley provi-sions parallelthe ERISA provisions and that trust-ees mustmeet the requirements of each. [Case cita-tions omitted.]Where Congress intended ERISA torepeal or supersede other laws, state or federal, itsaidso.See 29 U.S.C. §§ 1031(a), 1144(a). But itsaid nothingabout section 302(c)(5). ERISA wasnot to affect any Federal laws not specifically men-tioned,id.1144(d), and it does not preempt Hum'sTaft-Hartley claim.In this connection, see also the Supreme Court's opin-ion inKaiser Steel Corp. v.Mullins,455 U.S. 72 (1982),especially at 86-88 regarding the legislative history per-taining toSection 515 of ERISA.In addition,the trustees of the Valley Roofers TrustFunds are the plaintiffs in the state court proceeding,while a different party, the Union, is the Charging Partyin the unfairlabor practice proceeding. Their interestsare not necessarilyidentical.Camay Drilling Co.,239NLRB 997 (1978).247Finally, the remedies available in the state court pro-ceeding are not the same as those if unfair labor practicesare found in this proceeding.Regarding the fourth affirmative defense raised in thepleadings, I conclude tht the facts do not support theview that this proceeding is barred by laches and waiver.In this connection, I note that the original unfair laborpractice charge was filed by the Union on May 10, 1982,and the earliest date of the alleged unfair labor practicesis January 1, 1982. The Union's actions in this proceed-ing do not indicate that the Union has waived its claimsor failed to pursue them.Regarding the fifth affirmative defense, I conclude thatthe evidence does not establish affirmatively that the col-lective-bargaining relationship between the Respondentand the Union was a prehire agreement permissibleunder Section 8(f) of the Act. In addition, the Respond-ent contends that it has not repudiated its contract. TheRespondent's attorney candidly stated at transcript 28,"We have not repudiated any collective bargainingagreementin the past with Roofers Local 47." (See alsoTr. 32.) Nevertheless, the evidence indicates that a ma-jority of the roofing employees of the Respondent weremembers of the Union. (See the stipulation at Tr. 18-22and the testimony of Franklin at Tr. 60-63.)In view of the foregoing, I conclude that the affirma-tive defenses asserted in the Respondent's answer to theGeneral Counsel's complaint do not have merit.Additionally, the attorney for theRespondent urgesthat the counsel for the General Counsel's contentions inthis proceeding are contrary to the General Counsel'sadvice memorandum published at 112 LRRM 1440. Thename of the employer involved in that advice memoran-dum isBoelinerConcrete Co.(See Tr 24-28 and 32-33.See also Br. 7 of the Respondent's posttrial brief.) Coun-sel for the General Counsel urges that the advice memo-randum in theBoelinermatter is not a precedent for de-ciding unfair labor practice cases and that the facts in theBoelinermatter is not a precedent for deciding unfairlabor practice cases and that the facts in theBoelinermatter are different from the facts in the present pro-ceeding. (See fn. 4 on p. 5 of the posttrial brief filed bythe counsel for the General Counsel.) I conclude that theadvice memorandum of the General Counsel merely re-flicts the General Counsel's legal position regarding thematter described therein, and that the General Counsel'slegal position is not the equivalent of Board precedent.The Board has made it clear that its administrative lawjudges have a duty to apply established Board precedent,unless that precedent has been reversed by the Boarditselfor by the Supreme Court.FordMotor Co.,230NLRB 716 (1977), enfd. 571 F.2d 993 (7th Cir 1978),affd.441U.S. 488 (1979). See alsoInsurance Agents'InternationalUnion (Prudential Co.),119NLRB 768(1957).Both the original unfair labor practice charge and thefirstamended unfair labor practice charge are broaderthan the General Counsel's complaint allegation in para-graph 9(a) of his complaint in that the Union's chargesallege the Respondent's "failure to pay fringe benefitsunder the collective bargaining agreement." The General 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel'soriginalcomplaint,whichissued onJune 25,1982, and the General Counsel'samendment to com-plaint,which issued on April 13, 1983, referredin para-graph 9(a) only to the "Health and Hospital TrustFund." The complaint allegations did not mention theother trust funds.Articles IX and X of the collective-bargaining agree-ment,which were introduced into evidenceasGeneralCounsel's Exhibit 4 at the trial, reveal that the trustfunds are: the Valley Roofers Health and Hospital TrustFund; the Dental Fund; the Pension Plan; the RoofersVacation Fund; the Sacramento Area Roofers Joint Ap-prenticeship Training Fund; the Sacramento Area Roof-ing Industry Promotion Fund; and the Sacramento AreaUnion Roofers Administrative Trust Fund. Notwith-standingthe fact that the General Counsel's complaintand the amendment to the complaint specify only theHealth and Hospital Trust Fund, I conclude that theissues pertainingto the Respondent's failure to file re-ports and to make the appropriate contributions havebeen "fully litigated" at the trial. Therefore, findingsshould be made regarding those matters.Alexander's Res-taurant& Lounge,228 NLRB 165 (1977), enfd. 586 F.2d1300 (9th Cir. 1978). However, the remedial order willnot be applicable to the Industry Promotion Fund andtheAdministrative Trust Fund.Fox Painting Co.,263NLRB 437 (1982).CONCLUSIONS OF LAW1.TheRespondent has been an employer engaged incommerce, at all times material herein, within the mean-ing of Section 2(6) and (7) of the Act.2.The Unionhas been a labor organization, at alltimes material herein,within themeaning of Section 2(5)of the Act.3.At all timesmaterial herein, the Unionhas been theexclusivecollective-bargaining representative of the em-ployees ofthe Respondent in the appropriate bargainingunit described below:All journeymen roofers, enamelers, and pipe wrap-pers, damp and waterproof workers, and appren-tices employed by the Respondentat itsWest Sac-ramento, California, facility; excluding all other em-loyees, guards and supervisors as defined in the Act.4.The Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and (5) of theAct since January 1, 1982, by failingand refusing to bar-gain collectively with the Union as the exclusive collec-tive-bargaining representative of the employees in theunitdescribed above by failing to file reports with, andby failing to make payments to, the trust funds providedfor in the collective-bargaining agreement between theRespondent and the Union. Those trust funds are: theValley Roofers Health and Hospital Trust Fund; theDental Fund; the Pension Plan; the Roofers VacationFund; and the Sacramento Area Roofers Joint Appren-ticeship Training Fund.5.The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYBecause I have found that the Respondent has en-gaged in certain unfair labor practices within the mean-ing of Section 8(a)(1) and (5) of the Act, I shall recom-mend to the Board that the Respondent be ordered tocease and desist from engaging in such unfair labor prac-tices. I shall also recommend to the Board that the Re-spondent be ordered to take certain affirmative action toeffectuate the policies of the Act. Such recommendationswill be set forth in the recommended Order herein.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Hayden Lee Ponder d/b/a Lee'sRoofing and Insulation,West Sacramento,California, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain collectively withtheUnion as the exclusive collective-bargaining repre-sentative of the employees in the unit described below byfailingto file reports with, and by failing to make pay-ments to, the trust funds provided for in the collective-bargaining agreement between the Respondent and theUnion. Those trust funds are: the Valley Roofers Healthand Hospital Trust Fund; the Dental Fund; the PensionPlan; the Roofers Vacation Fund; and the SacramentoArea Roofers Joint Apprenticeship Training Fund. Theappropriate bargaining unit is:All journeymen roofers,enamelers,and pipe wrap-pers, damp and waterproof workers, and appren-tices employed by the Respondent at its West Sac-ramento, California, facility; excluding all other em-ployees,guards and supervisors as defined in theAct.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed to themby the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain collectivelywith the Unionas the exclusivecollective-bargainingrepresentative of the employees in the unit describedherein, and abide by the terms of the collective-bargain-ing agreement between the Respondent and the Union.(b)Make whole the unit employees of the Respondentwho have incurred losses of wages and benefits becauseof the Respondent's failure to abide by the terms andconditions of the collective-bargaining agreement withtheUnion. In making whole such unit employees, theRespondent shall reimburse the unit employees of theRespondent for any medical, dental, or any other ex-penses ensuing from the Respondent's failure to file re-1If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcingan Orderof theNationalLaborRelations Board." LEE'S ROOFING& INSULATIONportswith, and to make payments to, the contractuallyrequired trust funds. The foregoing remedy shall includereimbursing employees for contributions they may havemade to the trust funds after the Respondent failedtimely to make such contributions to those funds: reim-bursing employees for any premiums which theunit em-ployees may have paid to third-party insurance compa-nies to continue medical and dental coverage in the ab-sence of the Respondent's contributions to the trustfunds; and for any medical or dental bills which the unitemployees have paid directly to health care providersthat the contractual policies would have covered. Inmaking whole the unit employees, the remedy will be inaccordance with the Board's decisions inFather & SonPainting,267NLRB No. 176 (1983) (not reported inBoard volumes);Fox Painting Co.,263 NLRB 437 (1982);Kraft Plumbing,252 NLRB 891 (1980);Angelus BlockCo., 250 NLRB 868 (1980); andOrtizFuneralHomeCorp.,250 NLRB 730 (1980).Such monetary amounts are to be computed in accord-ance with the Board's decision inOgle Protection Service,183NLRB 682 (1970), with interest thereon as pre-scribed inIsis Plumbing Co.,138 NLRB 716 (1962);Flori-da Steel Corp.,231 NLRB 651 (1977), andOlympic Medi-calCorp.,250 NLRB 146 (1980). In addition, the Re-spondent shall pay the contractually agreed-upon trustfunds in the amounts of the contributions which the Re-spondent failed to make on behalf of the Respondent'sunit employees in accordance with the Board's decisioninFox Painting Co.,with anyinterestapplicable to suchpayments to be computed in accordance with theBoard's decision inMerryweather Optical Co.,240 NLRB1213 (1979).(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at itsWest Sacramento, California facilitycopies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the RegionalDirector for Region 20, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government249IWILL NOT fail and refuseto bargaincollectively withLocal Union No. 47 of the United Union of Roofers,Waterproofers and Allied Workers, AFL-CIOas the ex-clusive collective-bargaining representativeof the em-ployees in the unit described below by failing to file re-ports with, and by failingto make paymentsto, the trustfunds provided for in the collective-bargaining agree-mentbetween my Company and the Union. Those trustfunds are: the ValleyRoofers Health andHospital TrustFund; the Dental Fund;the PensionPlan; the RoofersVacation Fund;and the SacramentoArea Roofers JointApprenticeship Training Fund. The appropriatebargain-ing unit is:All journeymen roofers,enamelers,and pipe wrap-pers, damp and waterproof workers,and appren-tices employed by theRespondent at itsWest Sac-ramento,California, facility;excludingall other em-ployees, guards and supervisorsas defined in theAct.IWILL recognize and, on request, bargain collectivelywith the Unionas the exclusivecollective-bargainingrepresentative of the employees in the unit describedabove, and, I WILL abide by the terms of the collective-bargaining agreement with the Union.IWILL make whole the unit employees who have in-curred losses of wages and benefits because of the failureto abide by the terms and conditions of the collective-bargaining agreement with the Union. In making wholesuch unit employees, I shall reimburse the unit employ-ees for any medical, dental, or any other expenses ensu-ing from the failure to file reports with, and to makepayments to, the contractually required trust funds. Theforegoing remedy shall include reimbursing employeesfor contributions they may have made to the trust fundsafter I failed timely to make such contributions to thosefunds; reimbursing employees for any premiums whichthe unit employees may have paid to third party insur-ance companies to continue medical and dental coveragein the absence of my contributions to the trust funds; andfor any medical or dental bills which the unit employeeshave paid directly to health care providers that the con-tractual policieswould have covered. Such monetaryamounts, and appropriate interest thereon, will be com-puted in accordance with National LaborRelationsBoard decisions.In addition, I WILLpay the contractual-ly agreed-upon trust funds in the amounts of the contri-butions which were not made in behalf of my employees,and interest therein will be computed in accordance withNLRB decisions. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDIWILL NOT in any like or related manner, interfererightswhich are guaranteed to them by the Nationalwith,restrain, or coerce my employees in the exercise ofLabor Relations Act.HAYDEN LEE PONDER D/B/A LEE'S ROOF-ING AND INSULATION